If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re D. D. BENION, Minor.                                           August 13, 2019

                                                                     No. 347339
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 2018-865062-NA


Before: LETICA, P.J., and M. J. KELLY and BOONSTRA, JJ.

PER CURIAM.

       Respondent appeals by right the trial court’s order terminating her parental rights to her
child, DDB. Respondent pleaded no contest to jurisdiction and statutory grounds. She only
contests the trial court’s best-interest determination. Finding no error, we affirm.

        Respondent was incarcerated when she gave birth to DDB. The child was born with
positive results for cocaine and marijuana in her system. The child was placed in the care of the
Department of Health and Human Services (DHHS), which placed the child in the care of her
maternal aunt. The DHHS requested termination in its initial petition, so it did not provide
respondent with services.

       “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). The trial court must find by a preponderance of the evidence that
termination of parental rights is in the best interests of the child. In re Moss, 301 Mich. App. 76,
90; 836 NW2d 182 (2013). The trial court’s findings of fact are reviewed for clear error. In re
HRC, 286 Mich. App. 444, 459; 781 NW2d 105 (2009). “A finding is ‘clearly erroneous’ if,
although there is evidence to support it, we are left with a definite and firm conviction that a
mistake has been made.” Id.

        In determining a child’s best interests, the trial court may consider the child’s bond to his
parent; the parent’s parenting ability; the child’s need for permanency, stability, and finality; and
the suitability of alternative homes. In re Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823




                                                 -1-
NW2d 144 (2012). “The trial court may also consider . . . the parent’s compliance with his or
her case service plan, the parent’s visitation history with the child, the children’s well-being
while in care, . . . the possibility of adoption,” In re White, 303 Mich. App. 701, 714; 846 NW2d
61 (2014), and the testimony and opinion of experts, see In re Conley, 216 Mich. App. 41, 44; 549
NW2d 353 (1996). A parent’s unwillingness to participate in counseling, see In re AH, 245
Mich. App. 77, 89; 627 NW2d 33 (2001), and lack of income may also be considered by a trial
court, see In re Olive/Metts Minors, 297 Mich. App. at 43. “[A] child’s placement with relatives
weighs against termination . . . .” Id. (quotation marks and citation omitted). “[T]he fact that the
[child was] in the care of a relative at the time of the termination hearing is an explicit factor to
consider in determining whether termination was in the [child’s] best interests.” Id. (quotation
marks and citation omitted).

        At the best-interest hearing, respondent stipulated to the admission of a psychologist’s
report opining that it was in the child’s best interests to terminate respondent’s parental rights.
Respondent was still using cocaine after her release from jail. She failed to appear for random
drugs screens and tested positive for cocaine on a drug screen administered by the foster-care
caseworker. Respondent voluntarily participated in a substance abuse program, but after testing
positive on a drug screen, was asked to not return until participating in an in-patient program.
And although she had contacted an in-patient program, her history demonstrated that she did not
typically participate in or benefit from services. 1 Respondent only attended 15 of 24 parenting
visits. Respondent was living rent-free with a friend in a home that appeared appropriate, but she
had disappeared from the home after an argument with the friend, indicating that the home was
not stable. Respondent’s only income was temporary employment during voting season and
social security income. She has been diagnosed with anxiety, bipolar disorder, post-traumatic
stress disorder, depression, and insomnia. She was prescribed medication for these issues, but
she was not seeing a therapist or a psychiatrist. The foster-care caseworker testified that the
child was being well cared for by the aunt. The aunt was employed, and there was no indication
that she was abusing substances. The caseworker opined that it was in the child’s best interests
to terminate respondent’s parental rights, despite relative placement, because the child needed
permanency that the aunt could provide. And while the aunt was willing to adopt the child, she
was unwilling to foster the child for a year to see if respondent could overcome her issues.

        The trial court specifically considered respondent’s parenting ability, respondent’s bond
with the child, respondent’s parenting time history, the possibility of adoption, the advantages of
the foster home over respondent’s home, the child’s need for permanency and stability, and the
child’s placement with a relative. Additionally, the psychologist and the foster-care worker both
opined that it was in the child’s best interests to terminate respondent’s parental rights. We




1
  Respondent’s parental rights have been terminated to three older children and another child is
in a guardianship.


                                                -2-
conclude that the trial court considered the appropriate factors, and we are not “left with a
definite and firm conviction that a mistake has been made,” In re HRC, 286 Mich. App. at 459.

       Affirmed.



                                                         /s/ Anica Letica
                                                         /s/ Michael J. Kelly
                                                         /s/ Mark T. Boonstra




                                             -3-